DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Nanda Alapati on 5/16/2022 a provisional election was made with traverse to prosecute the invention of a square shaped bar-peeling insert and bar peeling assembly tool assembly, claims 1-13 and 19-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Andersson (US6196771).
Regarding claim 1, Andersson teaches a square-shaped bar-peeling insert (11) comprising: a first rake surface (12) and a second surface (13) located opposite thereto (See Fig. 2); an insert axis extending through centers of both the first rake surface (12) and the second surface (13) (See modified Fig. 3A depicting the insert axis); an insert peripheral surface (14, 18) connecting the first rake surface (12) and second surface (13), the insert peripheral surface comprising first (14A), second (14B), third (14C) and fourth peripheral sub- surfaces (14D) and first, second, third and fourth corners connecting adjacent peripheral sub-surfaces (See modified Fig. 1 depicting the insert peripheral surfaces and the corners); and a first cutting edge (15, 16) extending along an intersection of the insert peripheral surface (14, 18) and the first rake surface (12), the first cutting edge (15, 16) comprising a sub-cutting edge between each pair of adjacent corners (See modified Fig. 1 depicting the sub cutting edge); wherein, in a plan view of the first rake surface (12), each sub-cutting edge comprises: a centrally located straight wiper sub-edge (See modified Fig. 1 depicting the straight wiper edge); and first and second peeling sub-edges being located on opposite sides of the wiper sub-edge (See modified Fig. 1 depicting the first and second peeling sub-edge); the first peeling sub-edge being at least partially curved and connecting the wiper sub- edge to a first corner edge of a first corner of one of said pairs of adjacent corners (See modified Fig. 1 depicting the first peeling edge connecting the wiper sub-edge to a first corner edge); the second peeling sub-edge being at least partially curved second peeling sub-edge connecting the wiper sub-edge to a second corner edge of a second corner of the same pair of adjacent corners as the first corner (See modified Fig. 1 depicting the second peeling edge connecting the wiper sub-edge to a second corner edge); in said plan view of the first rake surface (12): the centrally located straight wiper sub-edges define an imaginary square bounding the insert (See modified Fig. 1 depicting the imaginary square); the first, second third and fourth corners are spaced inwardly from the imaginary square (See modified Fig. 1 depicting the corners spaced inwardly from the imaginary square); sides of the imaginary square have an insert side length (See modified Fig. 1 depicting the insert side length); and the wiper sub-edge has a wiper length (See modified Fig. 1 depicting the wiper length).

    PNG
    media_image1.png
    802
    981
    media_image1.png
    Greyscale

Modified Fig. 1 of Andersson (US6196771)

    PNG
    media_image2.png
    419
    408
    media_image2.png
    Greyscale


Modified Fig. 3A of Andersson (US6196771)

Regarding claim 2, Andersson teaches the square-shaped bar-peeling insert according to claim 1, wherein the insert is double-sided and further comprises a second cutting edge (15, 16) extending along an intersection of the insert peripheral surface (14) and the second surface (See Col. 2, lines 50-52 describing the first rake face 12 is identical to the second surface 13 and See modified Fig. 1 depicting the first rake surface 12, which is identical to the second surface 13).
Regarding claim 3, Andersson teaches the square-shaped bar-peeling insert according to claim 2, wherein the second cutting edge (15, 16) comprises a sub-cutting edge between each pair of adjacent corners (See modified Fig. 1 depicting the rake surface 12, identical to second surface 13); wherein, in a plan view of the second surface, each sub-cutting edge comprises: a centrally located straight wiper sub-edge (See modified Fig. 1 depicting the wiper sub-edge); and first and second peeling sub-edges being located on opposite sides of the wiper sub-edge (See modified Fig. 1 depicting the first and second peeling sub-edge); the first peeling sub-edge being at least partially curved and connecting the wiper sub-edge to a first corner edge of a first corner of one of said pairs of adjacent corners (See modified Fig. 1 depicting the first peeling sub-edge connecting the wiper sub-edge to the first corner edge); and the second peeling sub-edge being at least partially curved second peeling sub-edge connecting the wiper sub-edge to a second corner edge of a second corner of the same pair of adjacent corners as the first corner (See modified Fig. 1 depicting the second peeling sub-edge connecting the wiper sub-edge to the second corner edge).
Regarding claim 4, Andersson teaches the square-shaped bar-peeling insert according to claim 1, wherein the insert peripheral surface (14,18) extends perpendicular to both the first rake surface (12) and second surface (13) (See Col. 2, lines 52-54 describing the peripheral surface extending perpendicular between the first rake surface and second rake surface). 
Regarding claim 5, Andersson teaches the square-shaped bar-peeling insert according to claim 1, wherein each of said first and second peeling sub-edges comprises a primary sub-edge connected to said wiper sub-edge and a secondary sub-edge connected at one side thereof to the primary sub-edge and at the other side thereof to said corner; wherein, in said plan view, the primary sub-edge is more curved than the secondary sub-edge (See modified Fig. 1 depicting the primary and secondary sub-edge).
Regarding claim 13, Andersson teaches the square-shaped bar-peeling insert according to claim 1, wherein the first cutting edge is 90° rotationally symmetric about the insert axis (See modified Fig. 1 depicting the first cutting edge having 90° rotational geometry).

Claims 1, 5-6, 9-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Uno (US8523497).
Regarding claim 1, Uno teaches a square-shaped bar-peeling insert comprising: a first rake surface (2) and a second surface (3) located opposite thereto (See Fig. 3); an insert axis extending through centers of both the first rake surface (2) and the second surface (3) (See modified Fig. 3 depicting the insert axis); an insert peripheral surface (4) connecting the first rake surface (2) and second surface (3), the insert peripheral surface (4) comprising first, second, third and fourth peripheral sub- surfaces and first, second, third and fourth corners connecting adjacent peripheral sub-surfaces (See modified Fig. 4 depicting the first, second, third, and fourth peripheral sub-surfaces and the first second, third, and forth corners connecting the adjacent peripheral sub surfaces); and a first cutting edge (5) extending along an intersection of the insert peripheral surface (4) and the first rake surface (2) (See Fig. 3), the first cutting edge (5) comprising a sub-cutting edge (5a, 5b, 5d) between each pair of adjacent corners (See modified Fig. 1); wherein, in a plan view of the first rake surface (2), each sub-cutting edge comprises (5a, 5b, 5d): a centrally located straight wiper sub-edge (5a); and first (5d, 5b) and second peeling sub-edges (5d, 5b) being located on opposite sides of the wiper sub-edge (5a) (See modified Fig. 1); the first peeling sub-edge (5d, 5b) being at least partially curved and connecting the wiper sub- edge (5a) to a first corner edge (5c) of a first corner of one of said pairs of adjacent corners (See modified Fig. 1 depicting the first corner); the second peeling sub-edge (5d, 5b) being at least partially curved second peeling sub-edge(5d, 5b) connecting the wiper sub-edge (5a) to a second corner edge (5c) of a second corner of the same pair of adjacent corners as the first corner (See modified Fig. 1 depicting the second corner); in said plan view of the first rake surface (2): the centrally located straight wiper sub-edges (5a) define an imaginary square bounding the insert; the first, second third and fourth corners are spaced inwardly from the imaginary square (See modified Fig. 1); sides of the imaginary square have an insert side length, SL; and the wiper sub-edge has a wiper length, WL (See modified Fig. 1 depicting the insert side length, and wiper length).

    PNG
    media_image3.png
    965
    917
    media_image3.png
    Greyscale

Modified Fig. 1 of Uno (US8523497)

    PNG
    media_image4.png
    694
    678
    media_image4.png
    Greyscale

Modified Fig. 3 of Uno (US8523497)


    PNG
    media_image5.png
    791
    1007
    media_image5.png
    Greyscale

Modified Fig. 4 of Uno (US8523497)
Regarding claim 5, Uno teaches the square-shaped bar-peeling insert according to claim 1, wherein each of said first (5d, 5b) and second peeling sub-edges (5d, 5b) comprises a primary sub-edge (5d) connected to said wiper sub-edge (5a) and a secondary sub-edge (5b) connected at one side thereof to the primary sub-edge (5d) and at the other side thereof to said corner; wherein, in said plan view, the primary sub-edge (5d) is more curved than the secondary sub-edge (5b) (See  Fig. 1 depicting the primary and secondary sub-edges).
Regarding claim 6, Uno teaches the square-shaped bar-peeling insert according to claim 5, wherein, in said plan view, the secondary sub-edge (5b) is straight (See Fig. 1 depicting the secondary sub-edge as straight).
Regarding claim 9, Uno teaches the square-shaped bar-peeling insert according to claim 1, wherein each corner (5c) has a corner radius smaller than any of said first (5d, 5b) and second peeling sub-edges (5d, 5b) (See Col. 7, lines 9-13 describing the corner radius as smaller than the any radius of the first and second peeling sub-edge).
Regarding claim 10, Uno teaches the square-shaped bar-peeling insert according to claim 5, wherein each corner (5c) has a corner radius smaller than any of said primary sub-edges (5d) (See Col. 7, lines 9-13 describing the corner radius as smaller than the radius of the primary sub-edges).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (US8523497) in view of Choi (US8328472).
Regarding claim 7 and 8, Uno teaches the square-shaped bar-peeling insert according to claim 1. However, Uno fails to specifically teach wherein the insert fulfills the following condition: WL/SL < 0.6 and wherein the insert fulfills the following condition: WL/SL > 0.20.
Choi teaches wherein the insert fulfills the following condition: WL/SL < 0.6 and wherein the insert fulfills the following condition: WL/SL > 0.20 (See modified Fig. 13 depicting WL and SL and Col. 6, lines 9-14 describing WL between 40% to 60% SL).

    PNG
    media_image6.png
    672
    647
    media_image6.png
    Greyscale

Modified Fig. 13 of Choi (US8328472)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  And doing so would allow for a greater feed amount and increase processing speed (See Col. 5, lines 63-65). See MPEP § 2144.05.I.


Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (US8523497).
Regarding claims 11-12, Uno teaches the square-shaped bar-peeling insert according to claim 1. However, Uno fails to specifically teach wherein: a length of each peeling sub-edge in a direction parallel to an associated one of the sides of the imaginary square, defines a peeling length PL; and the insert fulfills the following condition: PL/SL < 0.3 and wherein the insert fulfills the following condition: PL/SL > 0.15.
As previously discussed in 103 rejection of claim 7-8, the modification by Choi would provide the remaining length of the side of the imaginary square to be 40% to 60%, and with the peeling edges being depicted as nearly half way between the wiper edge to one side of the imaginary square, PL would be nearly 10-15%. However, Uno fails to specifically teach wherein PL/SL is between 0.3 to 0.15. Nevertheless, the length PL is a result-effective variable because it would impact the amount of material cut off during machining operations. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PL of Uno in order to optimize the relationship between PL and SL for the amount of material cut during machining operations.

Claim 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uno (8523497) in view of Hansson (US5256008).
Regarding claim 19, Uno teaches the insert according to claim 1. However, Uno fails to specifically teach a bar-peeling tool assembly comprising a bar-peeling insert-holder, which are mounted respectively in the first and second insert pockets of the insert-holder, the first insert having a first operative sub- cutting edge and the second insert having a second operative sub-cutting edge.
Hansson teaches a bar-peeling tool assembly comprising a bar-peeling insert-holder (12), which are mounted respectively in the first and second insert pockets of the insert-holder (See modified Fig. 4 depicting the first and second insert pockets), the first insert having a first operative sub- cutting edge and the second insert having a second operative sub-cutting edge (See modified Fig. 4 depicting the first and second operative sub-cutting edge operating on a workpiece 10).


    PNG
    media_image7.png
    664
    970
    media_image7.png
    Greyscale

Modified Fig. 4 of Hansson (US5256008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uno to provide a bar peeling assembly and tool holder in order to complete peeling operations on a workpiece.
Regarding claim 20, Uno as modified teaches the bar-peeling tool assembly according to claim 19, wherein the bar-peeling tool assembly is in contact with a bar workpiece having an elongation direction, wherein: the first and second inserts both are in contact with the bar workpiece; the first insert is oriented such that a wiper sub-edge and at least one peeling sub-edge of the first operative sub-cutting edge contact the bar workpiece; the second insert is oriented such that at least a wiper sub-edge of the second operative sub-cutting edge contacts the bar workpiece; and the wiper sub-edge of the second operative sub-cutting edge is parallel to the elongation direction of the bar workpiece. See 103 rejection of claim 19 describing the modification of Uno to provide a bar assembly and tool holder to operate on a workpiece. The modification would result in the wiper sub-edge and at least one pealing edge of Uno’s insert in the first pocket of Hansson would contacting the workpiece. Furthermore, the modification would result in in the wiper sub-edge of Uno’s insert in the second pocket of Hansson is parallel to the elongation direction of the bar workpiece. (See modified Fig. 4 of Hansson depicting the first and second pocket, and the orientation relative to the workpiece 10 and elongation direction S).
Regarding claim 21, Uno as modified teaches the bar-peeling tool assembly according to claim 20, wherein both peeling sub-edges of the first operative sub-cutting edge contact the bar workpiece. From the modification in 103 rejection of claim 19, Uno’s insert in the first pocket would result in both peeling sub-edges in contact with the bar workpiece.
Regarding claim 22, Uno as modified teaches the bar-peeling tool assembly according to claim 20, wherein the second operative sub- cutting edge has one peeling sub-edge in contact with the bar workpiece, said one peeling sub-edge being closer to the first insert than the other peeling sub-edge of the second operative sub-cutting edge. From the modification in 103 rejection of claim 19, Uno’s insert in the second pocket would result in one peeling sub-edge being closer to Uno’s insert in the first pocket than the other peeling sub-edge.
Regarding claim 23, Uno as modified teaches the bar-peeling tool assembly according to claim 22, wherein said other peeling sub-edge of the second operative sub-cutting edge does not contact the bar workpiece. From the modification in 103 rejection of claim 19, Uno’s insert in the second pocket would result in the peeling sub-edge furthest from the first pocket free from contact with the workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/            Supervisory Patent Examiner, Art Unit 3722